Citation Nr: 1604751	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Jennifer C. Vermillion, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to July 1972 and from July 1972 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in November 2009.  In August 2013 the Veteran was informed that the VLJ who held his hearing had retired and he was given an opportunity to have a new hearing.  The Veteran responded that he did not want a new hearing.  

This case was remanded to the RO in June 2009, January 2010, and July 2011.  In November 2013, the Board denied service connection for diabetes and a colon disorder.  The Veteran appealed the November 2013 Board denial of the diabetes claim to the United States Court of Appeals for Veteran's Claims (Court).  In December 2014, the Court granted the partial joint motion for remand filed by representatives for both parties. In March 2015, the Board remanded the Veteran's claim for further development and has been returned to the Board for adjudication.  

The requested development has not been fully completed by the RO and the Board is remanding the claim once again for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the physician that conducted the June 2015 VA examination, if available, for further clarification and a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that the entire record was reviewed, and not just a partial review of certain parts, should be included in the examiner's report.  

The examiner must provide an opinion as to whether the Veteran's diabetes is related to in-service treatment with rectal hydrocortisone.  Please do not discuss the use of hydrocortisone in general, but please discuss the use of rectal suppositories.  The examiner MUST discuss and evaluate separately the following evidence included in the file:  

a.  Internet article from October 2009 which states that "[a]bsorption studies of ulcerative colitis patients have shown up to 50% absorption of hydrocortisone administered as Hydrocortisone Rectal Suspension, USP," and "prolonged use presumably may cause systemic reactions associated with oral dosage forms." 

b. Internet article from October 2009 which notes that oral hydrocortisone can cause diabetes.  

c.  January 2015 letter from A.J. U., FNP-BC, which indicates that it is at least as likely as not that the rectal suppositories containing hydrocortisone taken by the Veteran in service either caused and/or aggravated his diabetes.  If the examiner disagrees with the conclusions drawn in this letter, the examiner is asked to please state why.  

The examiner MUST specifically address each of the above listed items separately.  The examiner should discuss the absorption rate of rectal hydrocortisone and whether one of those "systemic reactions" may be the cause of the development of diabetes in the Veteran.  

The examiner must provide a complete explanation of the opinion provided, based on clinical experience, medical expertise, and established medical principles.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo a full VA examination to obtain the requested opinion.  

All indicated test and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

If possible, the examiner is asked not to merely restate what has previously been written in previous examinations, as those examinations have been found inadequate.  


2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be allotted an appropriate of amount of time to respond before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




